Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 5, 6, 12, 13, 18, and 19 have been canceled and claims 10, 11, 14-17, and 20-25 have been withdrawn. Claims 1-4 and 7-9 are under examination in the instant office action. 
It is noted that the amendments filed on 06/08/2021 is the same as the amendments filed on 08/27/2020. Although the amendments filed on 08/27/2020 was not entered by the examiner in the advisory dated 09/10/2020; it was entered after the RCE was filed on 09/21/2020 according to MPEP 706.07(h).III.D and rejected in the non-final rejection dated 04/14/2021 and thus the markings in claims 1 and 3 are not in compliant with 37 C.F.R. 1.121. Thus the status of claims 1 and 3 are incorrectly stated as “(currently amended)”. It should be corrected as “(Previously presented)”.  

Rejections withdrawn
Applicant’s arguments filed on 06/08/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler et al. (US 6,500,473 B1).
Koehler et al. meet all of the limitations of claims 1-4 and 9. Koehler et al. disclose water dispersible compositions with particle size of ≤ 10 μm comprising a coloring agent such as curcumin which is substantially insoluble in water at neutral pH or below but are soluble in alkaline aqueous media, hydrocolloid including modified starch, and water with the composition being at least partially dehydrated to contain either ≥10% of water or ≤5%, and exemplified a composition comprising 3.33% of Cleargum, Roquette Freres (modified starch, octenyl succinate starch), 46.7% of sucrose, 10% of turmeric powder (curcumin), and 40% of demineralised water in example 3 (entire reference, especially abstract, column 1, line 59-62, column 3, line 34-49, column 6, line 54-56, column 7, line 9-34, column 11, line 52-53, example 3, and claims 1, 7, 14, 15, 17, 18, 23, 25, and 27). The weight percentage of water being 5% is disclosed with sufficient specificity and the weight percentage of Cleargum in example 3, after being dehydrated to have 5% water, is calculated to be 5.12% (3.33/0.65).
Response to Applicants’ arguments:
Applicants argue that the coloring substance disclosed by Koehler et al. is hydrophobibic that can’t be dispersed or suspended in water without the application of high shear stress and/or the addition of surfactant (column 3, line 20-35). 
However, this argument is not deemed persuasive. First of all, the coloring substances being hydrophobic that can’t be dispersed or suspended in water without the application of high shear stress and/or the addition of surfactant disclosed by Koehler et al. in column 3, line 20-35 are to be incorporated into water-dispersible compositions disclosed by Koehler et al. according to abstract and claim 22.
Secondly, the color substances to be incorporated into the water-dispersible compositions disclosed by Koehler et al. including both hydrophilic and hydrophobic water-insoluble color substances (column 3, line 36-56) such as curcumin (column 6, line 10-14 and claim 7) while the solid pigment in the claimed composition is the same hydrophilic water-insoluble (instant claim 1) curcumin (instant claim 3).

Applicants argue that Koehler et al. disclose wide range of the particle size of the coloring substance (0.1-10 μm) while the pigment in the instant invention is <10 μm.
However, this argument is not deemed persuasive. The range of particle size disclosed by Koehler et al. is ≤10 μm and ≤5 μm ( column 5, line 41-55) which is within the claimed <10 μm particle size range.


However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Koehler et al. disclose the composition being at least partially dehydrated to contain either ≥10% of water or ≤5% and thus the weight percentage of Cleargum in example 3, after being dehydrated to have 5% water, is calculated to be 5.12% (3.33/0.65).

Applicants argue that the coloring substance disclosed by Koehler et al. are insoluble or sparingly soluble in aqueous media at about neutral pH or below or at pH up till about 9 and unstable in food products having aqueous phase with a pH <7 while the instant claim 2 recite the water-insoluble solid pigment being insoluble in aqueous media at below neutral pH but soluble in aqueous media at a pH in the alkaline range.
However, this argument is not deemed persuasive. The coloring substance disclosed by Koehler et al. being insoluble or sparingly soluble in aqueous media at about neutral pH or below is the same as the water-insoluble solid pigment being insoluble in aqueous media at below neutral pH but soluble in aqueous media at a pH in the alkaline range recited in the instant claim 2. Furthermore Koehler et al. disclose curcumin (discussed above) while curcumin is one of the claimed water-insoluble solid pigment.

.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 6,500,473 B1).
The reference of Koehler et al. is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Koehler et al. were deemed to anticipate the claims in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of the weight percentage of octenyl succinate starch, which alternative interpretation is in expectation of an argument that applicant could make regarding whether the composition in example 3 disclosed by Koehler et al. being dehydrate to 5% of water, i.e. the disclosure of Koehler et al. is not explicit enough to support an anticipation determination with regard to the weight percentage of octenyl succinate starch. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to the weight percentage of octenyl succinate starch, even if they do not anticipate the claimed invention, nonetheless provide ample disclosure, suggestion and motivation for one of ordinary skill in the art to have arrived at the claimed invention.
Although Koehler et al. do not teach the composition in example 3 disclosed by Koehler et al. being dehydrate to 5% of water it would have been prima facie obvious at . 

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 6,500,473 B1), as applied to claims 1-4 and 9.
Koehler et al. also teach the composition comprising 1-50% by weight of pectin, especially 2.5% (column 4, line 41-44) and pectin being at least 10% by weight of the total weight of pectin and the other hydrocolloid (such as modified starch octenyl succinate starch) (claim 18) and thus the weight percentage of octenyl succinate starch is calculated to be 22.55% (corrected from 25% in the previous office action) by total weight of the composition based on 2.5% and pectin being 10% by weight of the total weight of pectin and the other hydrocolloid (2.5%/10%-2.5%) (corrected from 2.5%/10% in the previous office action).

Response to Applicants’ arguments:
Applicants argue that Koehler et al. teach the ratio between coloring substance and hydrocolloid of 1:1 to 1:10,000 (column 4, line 37-44) while the claimed amount of hydrocolloid is 10-20% of the total composition. 
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Koehler et al. teach the composition comprising 1-50% by weight of pectin, especially 2.5%(column 4, line 41-44), and pectin being at least 10% by weight of the total weight of pectin and the other hydrocolloid (such as modified starch octenyl succinate starch) (claim 18) and thus the weight percentage of 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf).
Musaeus et al. meet all of the limitations of claims 1, 3, 4, 7, and 8. Musaeus et al. disclose a dry powders of at least one carotenoid, easily be redispersed again in aqueous systems, comprising at least one carotenoid including, the paragraph bridges page 14 and 15) and 20-60% by weight of at least one protective colloid including octenyl succinate starch and exemplified a dry powder with D[4,3] <0.8 μm comprising 47.6% by weight of octenyl succinate starch in example 1 (entire reference, especially abstract, example 1, and claims 7-13).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf), as applied to claims 1, 4, 7, and 8, in view of Koehler et al. (US 6,500,473 B1).
The teachings of Musaeus et al. are discussed above and applied in the same manner.
Musaeus et al. do not specify the residue water in the dry powder.
This deficiency is cured by Koehler et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Musaeus et al. and Koehler et al. to specify the water content of the water-dispersible dry powder of coloring agent taught by Musaeus et al. being 7.5% by weight. Water-dispersible dry powder of coloring agent having a water content of 7.5% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf) in view of Koehler et al. (US 6,500,473 B1).
The teachings of Musaeus et al. are discussed above and applied in the same manner.

This deficiency is cured by Koehler et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Musaeus et al. and Koehler et al. to specify the water content of the water-dispersible dry powder of coloring agent taught by Musaeus et al. being 7.5% by weight. Water-dispersible dry powder of coloring agent having a water content of 7.5% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants argue that Musaeus et al. do not teach residual water in the dry powder. 
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The limitation of the amount of residual water in the instant claim 9 is rejected based on the combination of Musaeus et al. and Koehler et al. while Koehler et al. teach water content of the water-dispersible dry powder of coloring agent being 7.5% by weight.

.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612